AMENDMENT TO THE TELLABS, INC.

1989 STOCK OPTION PLAN

(As Amended and Restated Effective June 26, 1992)





WHEREAS, Tellabs, Inc. (the "Corporation") has heretofore established the
Tellabs, Inc. 1989 Stock Option Plan (the "Plan") for the benefit of
participating officers and other key employees of the Corporation and its
subsidiaries;

WHEREAS, the Corporation deems it desirable to make certain amendments to the
Plan relating to the vesting of options and stock appreciation rights ("SARs")
and/or the post-employment exercise period in the event of the death,
disability, or retirement of an option or SAR holder, or a change in control of
the Corporation;

WHEREAS, the Compensation Committee of the Corporation has considered the
recommendations and recommended that the Board of Directors of the Corporation
approve this Amendment to the Plan; and

WHEREAS, the Board of Directors of the Corporation has approved this Amendment
to the Plan.

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective June
30, 2000, as follows :

 I.   Under Article 2 of the Plan, the following definition of "Change in
      Control" shall be added:
      
      
       
      (r) "Change in Control" means the first to occur of:
      (i) Any "person" (as defined in Section 13(d) and 14(d) of the Securities
      Exchange Act of 1934, as amended (the "Exchange Act")), excluding for this
      purpose, the Corporation or any subsidiary of the Corporation, or any
      employee benefit plan of the Corporation or any subsidiary of the
      Corporation, or any person or entity organized, appointed or established
      by the Corporation for or pursuant to the terms of any such plan which
      acquires beneficial ownership of voting securities of the Corporation, is
      or becomes the "beneficial owner" (as defined in Rule 13d-3 under the
      Exchange Act), directly or indirectly, of securities of the Corporation
      representing 20% or more of the combined voting power of the Corporation's
      then outstanding securities; provided, however, that no Change in Control
      will be deemed to have occurred as a result of a change in ownership
      percentage resulting solely from an acquisition of securities by the
      Corporation; and provided further that no Change in Control will be deemed
      to have occurred if a person inadvertently acquires an ownership interest
      of 20% or more but then promptly reduces that ownership interest below
      20%;
      
      (ii) During any two consecutive years (not including any period beginning
      prior to June 30, 2000), individuals who at the beginning of such two-year
      period constitute the Board of Directors of the Corporation and any new
      director (except for a director designated by a person who has entered
      into an agreement with the Corporation to effect a transaction described
      elsewhere in this definition of Change in Control) whose election by the
      Board or nomination for election by the Corporation's stockholders was
      approved by a vote of at least two-thirds of the directors then still in
      office who either were directors at the beginning of the period or whose
      election or nomination for election was previously so approved (such
      individuals and any such new director, the "Incumbent Board") cease for
      any reason to constitute at least a majority of the Board;
      
      (iii) Consummation of a reorganization, merger or consolidation or sale or
      other disposition of all or substantially all of the assets of the
      Corporation (a "Business Combination"), in each case, unless, following
      such Business Combination, (A) all or substantially all of the individuals
      and entities who were the beneficial owners of outstanding voting
      securities of the Corporation immediately prior to such Business
      Combination beneficially own, directly or indirectly, more than 50% of the
      combined voting power of the then outstanding voting securities entitled
      to vote generally in the election of directors, as the case may be, of the
      company resulting from such Business Combination (including, without
      limitation, a company which as a result of such transaction owns the
      Corporation or all or substantially all of the Corporation's assets either
      directly or through one or more subsidiaries) in substantially the same
      proportions as their ownership, immediately prior to such Business
      Combination of the outstanding voting securities of the Corporation; (B)
      no person (excluding any company resulting from such Business Combination
      or any employee benefit plan (or related trust) of the Corporation or such
      company resulting from such Business Combination) beneficially owns,
      directly or indirectly, 20% or more of, respectively, the then combined
      voting power of the then outstanding voting securities of such company
      except to the extent that such ownership existed prior to the Business
      Combination; and (C) at least a majority of the members of the board of
      directors of the company resulting from such Business Combination were
      members of the Incumbent Board at the time of the execution of the initial
      agreement, or of the action of the Board, providing for such Business
      Combination; or
      
      (iv) Approval by the stockholders of the Corporation of a complete
      liquidation or dissolution of the Corporation.

 II.  Under Article 2 of the Plan, the following definition of "Disability"
      shall be added:
      
      
       
      (u) "Disability" shall have the meaning ascribed to such term in Section
      22(e)(3) of the Code.
 III. Article 15 shall be amended in its entirety to read as follows:
      
      
       
      15. Termination of Employment.
      
      Except as set forth in Article 15A with respect to the effect of a Change
      in Control or except as the Committee may otherwise expressly provide in
      the Option or SAR Agreement, the following rules shall apply upon
      termination of the Grantee's employment with the Corporation and all
      subsidiaries:
      
      (a) Except as set forth in subsections (b), (c) and (d) below, in the
      event a Grantee ceases to be an employee of the Corporation and its
      subsidiaries for any reason, any Option or SAR or unexercised portion
      thereof granted under this Plan may be exercised, to the extent such
      Option or SAR would have exercisable by the Grantee hereunder on the date
      on which the Grantee ceased to be an employee, within three months of such
      date (seven months in the event such termination occurs after the
      occurrence of a Change in Control), but in no event later than the date of
      expiration of the term of the Option or SAR.
      
      (b) In the event of termination of employment due to the death the
      Grantee, each Option or SAR held by the Grantee shall become exercisable
      in full and may be exercised at any time prior to the expiration date of
      the Option or SAR or within one year after the date of the Grantee's
      death, whichever period is shorter.
      
      (c) In the event of termination of employment due to the Disability of the
      Grantee, each Option or SAR held by the Grantee may, to the extent
      exercisable at the time of such termination, be exercised at any time
      prior to the expiration date of the Option or SAR or within three years
      after the date of the Grantee's termination of employment, whichever
      period is shorter.
      
      (d) In the event of termination of employment due to the retirement of the
      Grantee on or after attaining age 55, all or a portion of each Option or
      SAR held by the Grantee, to the extent not then exercisable, shall become
      exercisable in accordance with the schedule set forth below based upon one
      point for the Grantee's attained age and one point for each year of
      continuous service with the Corporation or its subsidiaries as of the date
      of retirement (including for this purpose, continuous service with an
      entity prior to the date such entity was acquired by the Corporation or an
      affiliate of the Corporation, but excluding any service prior to January
      1, 1975),

      At least 70 but less than 80 points          50% of each unvested option
      or SAR shall vest
      At least 80 but less than 90 points          75% of each unvested option
      or SAR shall vest
      At least 90 points                                  100% of each unvested
      option or SAR shall vest
      and all Options held by the Grantee to the extent then exercisable may be
      exercised at any time prior to the expiration date of the Option or within
      three years after the date of the Grantee's retirement, whichever period
      is shorter.
      
      (e) Notwithstanding anything in this Plan to the contrary, any Incentive
      Stock Option which is exercised after the expiration of three months
      following the cessation of employment for any reason other than Disability
      or death or one year after the date of termination of employment due to
      Disability or death, shall be treated as a non-qualified stock option.

 IV.  The Plan shall hereby be amended by adding a new Article 15A to read:
      
      
       
      15A. Change in Control.
      
      (a) Upon the occurrence of a Change in Control, any and all Options and
      SARs granted hereunder shall become immediately exercisable and remain
      exercisable until such Options and SARs expire or terminate under the
      provisions of this Plan.
      
      (b) Upon the occurrence of a Change in Control not approved by the
      Incumbent Board, any and all Options and SARs granted hereunder shall
      become immediately exercisable, and shall remain exercisable throughout
      their entire term without regard to termination of employment subsequent
      to such Change in Control.

      
      
       
 V.   Article 16 of the Plan shall be amended in its entirety to read as
      follows:

16. Effect of Change in Stock Subject to Plan.

Except as provided below, the Board shall make equitable adjustments in the
number and class of shares of stock subject to the Plan, and to the Option and
SAR rights granted hereunder and the exercise prices of such Option and SAR
rights, in the event of a stock dividend, stock split, reverse stock split,
recapitalization, reorganization, merger, consolidation, acquisition, separation
or other change in the capital structure of the Corporation.

IN WITNESS WHEREOF, the foregoing amendments to the Tellabs, Inc. 1989 Stock
Option Plan are hereby adopted as of the 30th day of June, 2000, by the
undersigned officer duly authorized by resolutions adopted by the written
consent of the Board of Directors dated June 30, 2000.
 
 

TELLABS, INC.
 
 

By: /s Michael J. Birck

Name: Michael J. Birck

Its: President and Chief Executive Officer